  Case 17-31385         Doc 65     Filed 05/07/19 Entered 05/07/19 10:57:09              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-31385
         DEBORAH ELIZABETH MONROE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/19/2017.

         2) The plan was confirmed on 06/11/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 04/23/2019.

         6) Number of months from filing to last payment: 16.

         7) Number of months case was pending: 19.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-31385           Doc 65         Filed 05/07/19 Entered 05/07/19 10:57:09                      Desc Main
                                           Document Page 2 of 3



Receipts:

         Total paid by or on behalf of the debtor                  $14,088.00
         Less amount refunded to debtor                                 $0.00

NET RECEIPTS:                                                                                         $14,088.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                      $3,600.00
    Court Costs                                                                    $0.00
    Trustee Expenses & Compensation                                              $640.24
    Other                                                                          $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                       $4,240.24

Attorney fees paid and disclosed by debtor:                       $400.00


Scheduled Creditors:
Creditor                                            Claim         Claim            Claim        Principal      Int.
Name                                      Class   Scheduled      Asserted         Allowed         Paid         Paid
AAA CHECKMATE                         Unsecured      1,135.00       3,940.33         3,940.33           0.00       0.00
BROTHER LOAN & FINANCE                Unsecured           0.00      3,864.97         3,864.97           0.00       0.00
CAPITAL ONE BANK USA                  Unsecured         225.00           NA               NA            0.00       0.00
CAPITAL ONE NA                        Unsecured         175.00        194.44           194.44           0.00       0.00
CAVALRY SPV I LLC                     Unsecured           0.00        340.19           340.19           0.00       0.00
CITIMORTGAGE                          Secured       39,909.00       5,219.39         5,219.39      3,899.74        0.00
CITIMORTGAGE                          Secured      225,000.00    251,744.13       256,963.52            0.00       0.00
CMRE FINANCE                          Unsecured           0.00           NA               NA            0.00       0.00
CMRE FINANCE                          Unsecured         200.00           NA               NA            0.00       0.00
COMENITY BANK                         Unsecured         250.00           NA               NA            0.00       0.00
COOK COUNTY TREASURER                 Unsecured           0.00           NA               NA            0.00       0.00
FIRST FINANCIAL INVESTMENT FUN        Unsecured         600.00           NA               NA            0.00       0.00
GENESIS FINANCIAL SERVICES            Unsecured      1,262.00            NA               NA            0.00       0.00
HSBC                                  Unsecured         920.00           NA               NA            0.00       0.00
ILLINOIS COLLECTION SER               Unsecured         200.00           NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE              Unsecured     10,823.00     10,786.90              0.00           0.00       0.00
LAKESIDE BANK                         Unsecured      1,200.00            NA               NA            0.00       0.00
MCI                                   Unsecured         315.00           NA               NA            0.00       0.00
MOMA FUNDING LLC                      Unsecured            NA         327.48           327.48           0.00       0.00
MOMA FUNDING LLC                      Unsecured            NA         288.89           288.89           0.00       0.00
MOMA FUNDING LLC                      Unsecured            NA         234.39           234.39           0.00       0.00
NA PARTNERS IN ANESTHESIA IL          Unsecured      3,869.00       3,868.50         3,868.50           0.00       0.00
Nephrology Associates of NorthernIL   Unsecured         750.00           NA               NA            0.00       0.00
OPPORTUNITY FINANCIAL LLC             Unsecured      3,000.00       3,772.50         3,772.50           0.00       0.00
QUANTUM3 GROUP LLC                    Unsecured           0.00           NA               NA            0.00       0.00
ROBERT ZIMMERMAN                      Unsecured          35.00           NA               NA            0.00       0.00
SIR FINANCE                           Unsecured         900.00           NA               NA            0.00       0.00
SIR FINANCE                           Unsecured            NA       2,607.36         2,607.36           0.00       0.00
SYNCB                                 Unsecured           0.00           NA               NA            0.00       0.00
TD BANK USA                           Unsecured         321.00           NA               NA            0.00       0.00
WELLS FARGO DEALER SERVICES           Secured       13,525.00     15,625.00        15,625.00       5,387.53     560.49



UST Form 101-13-FR-S (09/01/2009)
  Case 17-31385         Doc 65      Filed 05/07/19 Entered 05/07/19 10:57:09                    Desc Main
                                       Document Page 3 of 3



 Scheduled Creditors:
 Creditor                                        Claim         Claim         Claim        Principal        Int.
 Name                               Class      Scheduled      Asserted      Allowed         Paid           Paid
 WELLS FARGO DEALER SERVICES     Unsecured       11,742.00       5,402.45      5,402.45           0.00         0.00
 WEST SUBURBAN HEALTH CARE       Unsecured           300.00           NA            NA            0.00         0.00


 Summary of Disbursements to Creditors:
                                                                Claim           Principal                Interest
                                                              Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                  $256,963.52               $0.00                   $0.00
       Mortgage Arrearage                                  $5,219.39           $3,899.74                   $0.00
       Debt Secured by Vehicle                            $15,625.00           $5,387.53                 $560.49
       All Other Secured                                       $0.00               $0.00                   $0.00
 TOTAL SECURED:                                          $277,807.91           $9,287.27                 $560.49

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                 $0.00                $0.00
        Domestic Support Ongoing                                $0.00                 $0.00                $0.00
        All Other Priority                                      $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                                $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                              $24,841.50                  $0.00                $0.00


Disbursements:

         Expenses of Administration                              $4,240.24
         Disbursements to Creditors                              $9,847.76

TOTAL DISBURSEMENTS :                                                                           $14,088.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 05/07/2019                             By:/s/ Tom Vaughn
                                                                            Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.



UST Form 101-13-FR-S (09/01/2009)
